                  Case 4:18-cv-00476-ALM Document 124-2 Filed 07/30/20 Page 1 of 3 PageID #: 3764
                                                            EXHIBIT 2
                                     Innovation Sciences, LLC’s Intrinsic and Extrinsic Evidence
    No.              Term                  Patent         Claim(s)            Plaintiff’s Proposed Construction         Plaintiff’s Intrinsic and
                                                                                                                          Extrinsic Evidence1
    1     WITHDRAWN



    2     WITHDRAWN

    3     wireless HUB system is          ’983       49                     The wireless HUB system is                  ‘983 patent: Figs. 16, 29,
          configured to receive an                                          configured to receive an instruction to     30; cols. 21:26-45,
          instruction of making a call to                                   make a phone call to a cellular phone       29:37-61, 37:18-38:17,
          a cellular phone and                                              and communicate data received from          38:48-40:3
          communicate a data from the                                       the cellular phone to accommodate the
          cellular phone to                                                 phone call; wherein data from a
          accommodate the phone call;                                       cellular network is converted for
          wherein the data from a                                           transmission through a WiFi network
          cellular network is converted                                     to accommodate the phone call.
          for transmission through a
          WiFi network to
          accommodate the call.
    4     WITHDRAWN

    5     WITHDRAWN

    6     the wireless HUB system is      ’983       80                     The wireless HUB system is                  ‘983 patent: Figs. 16, 29,
          configured to receive an                                          configured to receive an instruction to     30; cols. 21:26-45,
          instruction of making a call to                                   make a call to a cellular phone and         29:37-61, 37:18-38:17,
          a cellular phone and                                              communicate data from the cellular          38:48-40:3
          communicate a data from the                                       phone to accommodate the call


1
 For this exhibit, all references to a patent figure include all text in the specification describing the figure. All citations to text in the
specification include the figures described in the text.

                                                                      -1-
              Case 4:18-cv-00476-ALM Document 124-2 Filed 07/30/20 Page 2 of 3 PageID #: 3765
                                                       EXHIBIT 2
                                Innovation Sciences, LLC’s Intrinsic and Extrinsic Evidence
No.              Term                 Patent        Claim(s)           Plaintiff’s Proposed Construction      Plaintiff’s Intrinsic and
                                                                                                                Extrinsic Evidence1
      cellular phone to
      accommodate the call.
7     WITHDRAWN

8     WITHDRAWN

9     WITHDRAWN

10    WITHDRAWN

11    WITHDRAWN

12    WITHDRAWN

13    WITHDRAWN

14    WITHDRAWN

15    a transceiver configured to     ’425     45                    The wireless device is configured to     ‘425 patent: Figs. 16, 29,
      receive, via a WiFi network,                                   receive an instruction to make a call,   30; cols. 21:26-45,
      a first wireless signal                                        and its transceiver is configured to     29:39-64, 37:33-38:33,
      corresponding to information                                   receive, through a WiFi network, a       38:63-40:19, 43:28-54
      directed to the wireless                                       compressed first wireless signal
      device, the information                                        corresponding to information sent to
      comprising a call, the first                                   the wireless device, the information
      wireless signal being a                                        comprising the call.
      compressed signal, wherein
      the wireless device is
      configured to receive an
      instruction to make the call;



                                                               -2-
               Case 4:18-cv-00476-ALM Document 124-2 Filed 07/30/20 Page 3 of 3 PageID #: 3766
                                                        EXHIBIT 2
                                 Innovation Sciences, LLC’s Intrinsic and Extrinsic Evidence
No.               Term                 Patent        Claim(s)           Plaintiff’s Proposed Construction      Plaintiff’s Intrinsic and
                                                                                                                 Extrinsic Evidence1
16    the wireless device is further   ’425     45                    The second wireless signal is           ‘425 patent: Figs. 5, 6, 7,
      configured to communicate                                       transmitted from a sensing device via a 8, 16, 29, 30; cols. 10:23-
      information for managing a                                      short range wireless communication      27, 12:43-13:62, 24:4-29,
      status update via the WiFi                                      channel. The second wireless signal     24:55-25:29, 26:14-64,
      network in connection with a                                    includes information associated with an 37:53-56
      second wireless signal                                          identifier for the sensing device. The
      regarding the status update,                                    wireless device is configured to send
      the second wireless signal                                      and/or receive information for
      being transmitted from a                                        managing a status update via the WiFi
      sensing device via a short                                      network in connection with the second
      range wireless                                                  wireless signal relating to the status
      communication channel, the                                      update.
      second wireless signal
      comprising information
      associated with an identifier
      for the sensing device;
17    a first wireless signal          ’425     45                    a first wireless signal corresponding to   ‘425 patent: Figs. 16, 29,
      corresponding to information                                    information sent to the wireless device    30; cols. 21:26-45,
      directed to the wireless                                                                                   29:39-64, 37:33-38:33,
      device                                                                                                     38:63-40:19, 43:28-54




                                                                -3-
